Title: From George Washington to Brigadier General Henry Knox, 9 February 1777
From: Washington, George
To: Knox, Henry



Dear Sir
Head Quarters Morris town 9th Feby 1777

A few days ago I recd a Letter from Genl Schuyler, in which he requests that Colo. Lamb may be immediately sent up to Ticonderoga to regulate the Ordnance department in that Quarter against the next Campaign.
As I do not know how far Colo. Lamb’s going up, may break in upon any arrangements that you may have made, I will not give you a positive order to send him, only wishing it may be done if convenient, as Genl Schuyler requests it particularly. If you do not send him, I beg you will immediately fix upon an Officer on whom you can depend, and dispatch him to Ticonderoga.
Inclosed you have Recommendations of two Gentlemen, Mr Rice

and Mr Talbert, for Commissions in the Artillery Service. The first requests a Company & the other I suppose would be content with a Lieutenancy, if you have Vacancies and can provide for them, I imagine (from their Recommendations) that they will make good Officers. I am &c.
